Exhibit 10.01 THIS MINERAL PROPERTY ACQUISITION AGREEMENT is entered into as of the 23rd day of December, 2010 BETWEEN: Bio-Carbon Systems International Inc. , a Nevada corporation (the "Purchaser"), having for purposes of notice under this Agreement an address at 72 Birch Street East, Chapleau, ON POM 1K0 AND: 2214098 Ontario Ltd. , of #708, 99 Bronte Rd., Oakville, ON, L6L 3B7 (the Vendor") WHEREAS: A. The Vendor is the beneficial and registered owner of the mineral interests described and illustrated in Schedule "A" attached hereto (the "Property"), located in the Northwest Territories; B. The Vendor has agreed to sell to the Purchaser and the Purchaser has agreed to purchase the Property in accordance with the terms and conditions hereinafter set forth; and C. The Purchaser confirms that it intends to change its name to Joshua Gold Resources Inc., or a similar name, and the Vendor acknowledges such intention. NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of CDN $100,000 (one hundred thousand dollars) and 1,000,000 (one million) shares of the Purchaser (the Shares), payable as set forth in Section 2.2, and for other good and valuable consideration, the sufficiency whereof the Vendor hereby acknowledges, and subject to the further conditions set forth in Section 2.2 and elsewhere of this Agreement, THE PARTIES HERETO AGREE AS FOLLOWS: 1. Representations and Warranties of the Vendor 1.1 The Vendor hereby represents and warrants to the Purchaser as follows: (a) it is, and at the time of transfer to the Purchaser will be, the sole beneficial owner(s) of a 100% undivided interest in and to the Property free and clear of all liens, charges and claims of others, and no taxes or rentals are or will be due in respect of any thereof; (b) there is no adverse claim or challenge to the ownership of or title to the Property nor to the knowledge of the Vendor is there any basis therefor, and there are no outstanding agreements or options to acquire or purchase the Vendors interest in the Property or any portion thereof, save for the provisions of Royalties as outlined herein; (c) the mineral claims comprising the Property have been properly staked and recorded and are in good standing in the mining division in which they were recorded; and (d) neither the Vendor nor, to the best of their knowledge, any predecessor in interest or title of the Vendor to the Property has done anything whereby the Property may be subject to any lien, adverse claim, option to purchase or acquire or other encumbrance. 1.2 The representations and warranties contained in subsection 1.1 are provided for the exclusive benefit of the Purchaser, and a breach of any one or more thereof may be waived by the Purchaser, in whole or in part, at any time without prejudice to its rights in respect of any other breach of the same or any other representation or warranty; and the representations and warranties contained in that subsection shall survive the execution hereof. 2.
